Exhibit 2.1 EXECUTION COPY SECURITIES PURCHASE AGREEMENT among LONG RIDGE EQUITY PARTNERS I, LP LONG RIDGE OFFSHORE SUBSIDIARY HOLDINGS, LLC PORTWARE INVESTORS PARALLEL HOLDINGS LLC PORTWARE, LLC LONG RIDGE PORTWARE HOLDINGS, INC. THE INDIVIDUAL SELLERS PARTY HERETO and FACTSET RESEARCH SYSTEMS INC. dated as of September 21, 2015 TABLE OF CONTENTS Page ARTICLE I Purchase and Sale of the Securities; Closing SECTION 1.01. Purchase and Sale of Securities 2 SECTION 1.02. Closing Date 2 SECTION 1.03. Transactions To Be Effected at the Closing 2 SECTION 1.04. Purchase Price Adjustment 4 SECTION 1.05. Relationship Among Sellers 7 ARTICLE II Representations and Warranties Relating to Each Seller and the Securities SECTION 2.01. Organization, Standing and Power 8 SECTION 2.02. Authority; Execution and Delivery; Enforceability 8 SECTION 2.03. No Conflicts; Consents 9 SECTION 2.04. The Securities 10 SECTION 2.05. Litigation 10 SECTION 2.06. Intellectual Property 10 SECTION 2.07. Transactions with Affiliates 10 SECTION 2.08. Additional Representations of the LRPHI Stockholders 11 ARTICLE III Representations and Warranties Relating to The Company SECTION 3.01. Organization and Standing 13 SECTION 3.02. Subsidiaries 13 SECTION 3.03. Capitalization of the Company and the Subsidiaries 14 SECTION 3.04. Authority; Execution and Delivery; Enforceability 15 SECTION 3.05. No Conflicts; Consents 15 SECTION 3.06. Financial Statements 16 SECTION 3.07. Title to Properties 16 SECTION 3.08. Intellectual Property 17 SECTION 3.09. Contracts 20 SECTION 3.10. Insurance 23 SECTION 3.11. Taxes 23 SECTION 3.12. Proceedings 25 SECTION 3.13. Benefit Plans 25 SECTION 3.14. Absence of Changes or Events 26 SECTION 3.15. Compliance with Applicable Laws 26 SECTION 3.16. Employee and Labor Matters 27 i SECTION 3.17. Environmental Matters 27 SECTION 3.18. Transactions with Affiliates 27 SECTION 3.19. Customers and Suppliers 28 SECTION 3.20. Indebtedness 28 ARTICLE IV Representations and Warranties of Purchaser SECTION 4.01. Organization and Power 28 SECTION 4.02. Authority; Execution and Delivery; and Enforceability 28 SECTION 4.03. No Conflicts; Consents 29 SECTION 4.04. Litigation 29 SECTION 4.05. Securities Act 29 SECTION 4.06. Availability of Funds 29 ARTICLE V Covenants SECTION 5.01. Covenants Relating to Conduct of Business 30 SECTION 5.02. No Solicitation 32 SECTION 5.03. Access to Information 32 SECTION 5.04. Confidentiality 33 SECTION 5.05. Regulatory Filings; Consents; Reasonable Best Efforts 33 SECTION 5.06. Expenses; Transfer Taxes 34 SECTION 5.07. Brokers or Finders 34 SECTION 5.08. Employee Matters 34 SECTION 5.09. Tax Matters 34 SECTION 5.10. Publicity 39 SECTION 5.11. Agreement Not To Compete 39 SECTION 5.12. Further Assurances 40 SECTION 5.13. Post-Closing Access to Sellers 40 SECTION 5.14. Director and Officer Insurance 40 ARTICLE VI Conditions Precedent SECTION 6.01. Conditions to Each Party’s Obligation 41 SECTION 6.02. Conditions to Obligation of Purchaser 42 SECTION 6.03. Conditions to Obligation of Sellers 43 SECTION 6.04. Frustration of Closing Conditions 43 ii ARTICLE VII Termination, Amendment and Waiver SECTION 7.01. Termination 44 SECTION 7.02. Effect of Termination 44 SECTION 7.03. Amendments and Waivers 44 ARTICLE VIII Indemnification SECTION 8.01. Indemnification by Sellers 45 SECTION 8.02. Indemnification by Purchaser 49 SECTION 8.03. Calculation of Losses 50 SECTION 8.04. Termination of Indemnification 50 SECTION 8.05. Procedures 51 SECTION 8.06. Survival of Representations 53 SECTION 8.07. No Additional Representations 53 ARTICLE IX General Provisions SECTION 9.01. Assignment 53 SECTION 9.02. No Third-Party Beneficiaries 53 SECTION 9.03. Notices 54 SECTION 9.04. Interpretation; Exhibits and Schedules; Certain Definitions 55 SECTION 9.05. Counterparts 60 SECTION 9.06. Entire Agreement 60 SECTION 9.07. Severability 61 SECTION 9.08. Specific Performance 61 SECTION 9.09. Consent to Jurisdiction 61 SECTION 9.10. Governing Law 61 SECTION 9.11. Waiver of Jury Trial 62 SECTION 9.12. Legal Representation 62 Exhibit A — Form of Escrow Agreement Schedule 1.04 — Accounting Procedures Schedule 5.01 — Covenants Relating to Conduct of the Business Schedule 5.08 — Employee Matters Schedule 8.01(a)(i) — Sellers’ Several Liability Percentages Schedule 8.01(a)(ii) — LRPHI Stockholders’ Several Liability Percentages Company’s Disclosure Letter iii SECURITIES PURCHASE AGREEMENT SECURITIES PURCHASE AGREEMENT dated as of September 21, 2015 (this “ Agreement ”), among Long Ridge Equity Partners I, LP, a Delaware limited partnership, Long Ridge Offshore Subsidiary Holdings, LLC, a Delaware limited liability company, Portware Investors Parallel Holdings LLC, a Delaware limited liability company (each, a “ LRPHI Stockholder ” and, collectively, the “ LRPHI Stockholders ”), the persons named in Section2.04 of the Disclosure Letter (each, an “ Individual Seller ” and, collectively, the “ Individual Sellers ”; together with the LRPHI Stockholders, “ Sellers ”), Portware, LLC, a Delaware limited liability company (the “ Company ”), Long Ridge Portware Holdings, Inc., a Delaware corporation (“
